DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, 11-22, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2016/0071423 to Sales et al. (hereinafter Sales) in view of US Pub. 2020/0090248 to Zeng et al. (hereinafter Zeng).

In regard claim 1, Sales teaches or discloses a food quantum tracking tool (see paragraphs [0005], [0013], and [0087], track the identity and the quantity of food (e.g., the nutritional value, the calories associated with the food, the date and time the food is ingested, etc.)) comprising a machine-readable medium having instructions stored thereon for execution by a processor to perform a method comprising the steps of:
defining a food quanta series for a user (see paragraph [0005], determine an identity of a food that the wearer is preparing to ingest);
storing the defined food quanta on a second machine-readable medium (see paragraph [0063], the system may store the identity and quantity of a food that a wearer prepares to ingest in an account associated with the wearer on the system. For example, the system may determine the date, time, and associated meal (e.g., breakfast, lunch, dinner, etc.) and stored the information in a database (e.g., dietary information database 140) or an account on the system associated with the wearer);
selecting a single food quantum from the stored food quanta series (see paragraph [0062], the system may determine the quantity of the selected food based on the identity of the vessel).
Sales may not explicitly teach or disclose overlaying the selected food quantum on real-world food (RWF) using augmented reality without using a reference marker or reference-based imaging, such that the user is guided to select a definable food quantum.
Zeng teaches or discloses overlaying the selected food quantum on real-world food (RWF) using augmented reality without using a reference marker or reference-based imaging, such that the user is guided to select a definable food quantum (see Fig. 3a, paragraphs [0082], [0083], and [0084], the overlay content 312 may be shaded, colored, or patterned to reflect a degree or type of interest level that exists for a given food item or food type. To illustrate, the overlay content 312 may be darkened to indicate, for example, sub-regions of the geographic region where the interest for the food item or type amongst the corresponding population of consumers is greatest).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify systems and method for monitoring an individual’s compliance with a weight loss plan of Sales by including overlaying the selected food quantum on real-world food (RWF) using augmented reality without using a reference marker or reference-based imaging, such that the user is guided to select a definable food quantum suggested by Zeng. This modification would provide a network computer system determines interest level and predicts trends amongst users of a population for food items and types of food read on paragraph [0010]. 

In regard claims 2 and 17, Sales teaches or discloses the food quantum tracking tool of claim 1, wherein the selected food quantum overlay on the RWFE is visualized using a digital display (see paragraphs [0025], and [0027]).

In regard claims 3 and 18, Sales teaches or discloses the food quantum tracking tool of claim 2, wherein the selected food quantum overlay is shown as a defined shape in the visualization (see paragraphs [0025], and [0027]).

In regard claims 4 and 19, Sales teaches or discloses the food quantum tracking tool of claim 1, wherein the method further comprises the step of capturing an image of the overlaid food quantum (see paragraphs [0004], [0053], [0054], [0055], [0056], [0060], [0061], [0062], and [0072]).

In regard claims 5 and 20, Sales teaches or discloses the food quantum tracking tool of claim 4, wherein the method further comprises the step of storing said image to create a log (see paragraphs [0055], [0072], and [0088]).

In regard claims 6 and 21, Sales teaches or discloses the food quantum tracking tool of claim 1, wherein the step of defining a food quanta series for a user further comprises receiving input directly, providing a personalized defined volume (see paragraph [0061]).
In regard claims 7 and 22, Sales teaches or discloses the food quantum tracking tool of claim 1, wherein the step of defining a food quanta series for a user further comprises receiving input to calculate a personalized defined volume (see paragraph [0061]).

In regard claims 9 and 24, Sales teaches or discloses the food quantum tracking tool of claim 1, wherein the method further comprises the step of collecting additional information from the user (see paragraphs [0014], [0022], [0052], [0054], [0055], [0057], [0058], [0060], and [0063]).

In regard claims 11 and 26, Sales teaches or discloses the food quantum tracking tool of claim 4, wherein the step of capturing the image utilizes a smart device camera capable of integrating augmented reality (see paragraphs [0004], [0044], [0050], and [0053]).

In regard claims 12 and 27, Sales teaches or discloses the food quantum tracking tool of claim 11, wherein the defined food quantum is shown on the image as a defined shape (see paragraphs [0044], [0050], [0051], [0054], [0055], [0056], [0060], [0061], [0072], and [0088]).

In regard claim 13, Sales teaches or discloses the food quantum tracking tool of claim 1, wherein the machine-readable medium is selected from one or more solid state devices (see Fig. 1).

In regard claim 14, Sales teaches or discloses the food quantum tracking tool of claim 13, wherein the machine-readable medium is one or more network server disks (see Fig. 1).
In regard claim 15, Sales teaches or discloses the food quantum tracking tool of claim 1 comprising a user interface that is a mobile application (see Fig. 1).

In regard claim 16, Sales teaches or discloses a method of food quantum tracking comprising the steps of: 
defining a food quanta series for a user (see paragraph [0005], determine an identity of a food that the wearer is preparing to ingest);
storing the defined food quanta (see paragraph [0063], the system may store the identity and quantity of a food that a wearer prepares to ingest in an account associated with the wearer on the system. For example, the system may determine the date, time, and associated meal (e.g., breakfast, lunch, dinner, etc.) and stored the information in a database (e.g., dietary information database 140) or an account on the system associated with the wearer);
selecting a single food quantum from the stored food quanta series (see paragraph [0062], the system may determine the quantity of the selected food based on the identity of the vessel).
Sales may not explicitly teach or disclose overlaying the selected food quantum on real-world food (RWF) using augmented reality without using a reference marker or reference-based imaging, such that the user is guided to select a definable food quantum.
Zeng teaches or discloses overlaying the selected food quantum on real-world food (RWF) using augmented reality without using a reference marker or reference-based imaging, such that the user is guided to select a definable food quantum (see Fig. 3a, paragraphs [0082], [0083], and [0084], the overlay content 312 may be shaded, colored, or patterned to reflect a degree or type of interest level that exists for a given food item or food type. To illustrate, the overlay content 312 may be darkened to indicate, for example, sub-regions of the geographic region where the interest for the food item or type amongst the correspond population of consumers is greatest).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify systems and method for monitoring an individual’s compliance with a weight loss plan of Sales by including overlaying the selected food quantum on real-world food (RWF) using augmented reality without using a reference marker or reference-based imaging, such that the user is guided to select a definable food quantum suggested by Zeng. This modification would provide a network computer system determines interest level and predicts trends amongst users of a population for food items and types of food read on paragraph [0010]. 

Allowable Subject Matter
Claims 8, 10, 23, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notes:
Please note even if the examiner has cited portions of the reference(s) for the convenience of the applicants, other portions in each the reference may also teach the limitations in each claim. Therefore, the reference(s) should be considered in its entirety, i.e., as a whole, that would lead to teach the element(s) of the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 08/09/2022
/PHIRIN SAM/Primary Examiner, Art Unit 2476